Case 1:19-cv-00270-CMA-NYW Document 42 Filed 11/05/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-00270-CMA-NYW

  ERIC L. GARNER,

                 Plaintiff,

  v.

  FCA US,

                 Defendant.


       MOTION TO RESTRICT PUBLIC ACCESS TO EXHIBIT H TO DEFENDANT’S
        MOTION TO ENFORCE SETTLEMENT AREEMENT (ECF NO. 36) UNDER
                           RESTRICTION LEVEL 1


         Defendant FCA US LLC (“FCA US”), by and through undersigned counsel, hereby moves

  this Court, pursuant to D.C.COLO. LCivR 7.2, to restrict public access to the document filed at

  Docket Entry No. 36. In support of this motion, FCA US states as follows:

         1.      Pursuant to D.C.COLO. LCivR 7.1(a), undersigned counsel certify they have

  conferred with Plaintiff Eric Garner (“Plaintiff”) regarding the relief sought in this motion.

  Plaintiff opposes the relief sought herein.

         2.      On October 23, 2019, FCA US filed a motion to enforce the settlement agreement

  reached between the parties (ECF No. 35) (“Motion to Enforce”), and filed a copy of the

  corresponding settlement agreement (Exhibit H) under Restriction Level 1 (ECF No. 36).

         3.      Given the confidentiality of the settlement agreement, FCA US seeks to maintain

  the current restriction level and limit access to the agreement only to the Court and the parties.


                                                   1
Case 1:19-cv-00270-CMA-NYW Document 42 Filed 11/05/19 USDC Colorado Page 2 of 3




         4.      This document reflects terms to which the parties otherwise would not have agreed

  but for the understanding the settlement would remain confidential. The public has no valid

  interest in the contents of this record. Indeed, public disclosure of the confidential settlement

  agreement would disregard an essential basis on which the parties relied in reaching a settlement

  agreement in the first place.

         5.      No alternative to restriction is practicable because, while FCA US summarized

  accurately relevant portions of the settlement agreement in its Motion to Enforce, it is necessary

  that the Court review a true and correct copy of the agreement at issue in light of the dispositive

  nature of the Motion to Enforce.

         WHEREFORE, FCA US respectfully requests the Court grant a Level 1 Restriction to

  Exhibit H to FCA US’s Motion to Enforce (ECF No. 36).

         Respectfully submitted this 5th day of November, 2019.



                                                       /s/ Ryan P. Lessmann
                                                       Ryan P. Lessmann
                                                       Jonathan H. Geneus
                                                       JACKSON LEWIS P.C.
                                                       950 17th Street, Suite 2600
                                                       Denver, CO 80202
                                                       Telephone: (303) 892-0404
                                                       Facsimile: (303) 892-5575
                                                       ryan.lessmann@jacksonlewis.com
                                                       jonathan.geneus@jacksonlewis.com

                                                       ATTORNEYS FOR DEFENDANT




                                                  2
Case 1:19-cv-00270-CMA-NYW Document 42 Filed 11/05/19 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 5th day of November, 2019, a true and correct
  copy of the foregoing motion was served via electronic mail on the following:

         Eric L. Garner
         6714 Everett Street
         Arvada, CO 80004
         Egarner81@gmail.com

         PRO SE PLAINTIFF

                                                      s/ Faith Poindexter
                                                      For Jackson Lewis P.C.




                                                  3
